Case 8:21-cv-00911-DOC-ADS Document 23 Filed 09/07/21 Page 1 of 5 Page ID #:117

                                                                                          JS-6

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00911-DOC-ADS                                  Date: September 7, 2021

 Title: SHAHIN BASTANI V. MERCEDES BENZ USA, LLC


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Karlen Dubon                                    Not Present
               Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
             PLAINTIFF:                                    DEFENDANT:
            None Present                                    None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE TO
                                   STATE COURT SUA SPONTE

        On its own motion and having considered the Notice of Removal (Dkt. 1) the
 Court hereby REMANDS this case to the Superior Court of California, County of
 Orange.

 I.     Background

        A.     Facts

        The following facts are drawn from Plaintiff Shahin Bastani’s Complaint
 (“Compl.”) (Dkt. 1-1). This action concerns Plaintiff’s purchase of a vehicle
 manufactured by Defendant Mercedes-Benz USA, LLC (“Defendant”). Compl. ¶¶ 12, 13.
 Plaintiff alleges that the vehicle contained or developed numerous defects and continued
 to exhibit such defects after Plaintiff returned the vehicle to the authorized repair facility
 for repairs. Id. ¶ 14-18. Plaintiff alleges that Defendant has continuously failed to make
 the vehicle conform to the applicable warranties. Id. ¶ 17. Plaintiff brings claims under
 the Song-Beverly Consumer Warranty Act and Magnuson-Moss Warranty Act seeking
 actual damages, civil penalties, costs and expenses, attorneys’ fees, recision of the
 contract and restitution of consideration, and prejudgment interest. Id. at 5-7.
Case 8:21-cv-00911-DOC-ADS Document 23 Filed 09/07/21 Page 2 of 5 Page ID #:118
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00911-DOC-ADS                                           Date: September 7, 2021
                                                                                             Page 2




        B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of Orange
 County. See generally Compl. (Dkt. 1-1). On May 17, 2021, Defendant removed the
 action to this Court, asserting jurisdiction based on federal question and diversity. Notice
 of Removal (Dkt. 1).

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted).

         Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
Case 8:21-cv-00911-DOC-ADS Document 23 Filed 09/07/21 Page 3 of 5 Page ID #:119
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00911-DOC-ADS                                         Date: September 7, 2021
                                                                                           Page 3


 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148–49.

         Federal district courts have original jurisdiction in actions “arising under the
 Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. An action "arises
 under" the federal law within the meaning of 28 U.S.C. § 1331 if: (1) federal law creates
 the cause of action, or (2) the Plaintiff right to relief necessarily depends on resolution of
 a substantial question of federal law. Franchise Tax Board v. Construction Laborers
 Vacation Trust, 463 U.S. l, 27-28 (1983). 15 U.S.C. § 2310(d)(l)(B) of the Magnuson-
 Moss Warranty Act states in part that a consumer who is damaged by a warrantor's
 failure to comply with a warranty “may bring suit for damages and other legal and
 equitable relief in an appropriate district court of the United States, subject to paragraph
 (3) of this subsection.” Paragraph (3) goes on to state that “[n]o claim shall be cognizable
Case 8:21-cv-00911-DOC-ADS Document 23 Filed 09/07/21 Page 4 of 5 Page ID #:120
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00911-DOC-ADS                                         Date: September 7, 2021
                                                                                           Page 4


 in a suit brought under paragraph (l)(B) of this subsection ... if the amount in controversy
 is less than the sum or value of $50,000.00 (exclusive of interest and costs) computed on
 the basis of all claims to be determined in this suit ...” 15 U.S.C. § 2310(d)(3)(B).

         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c). A Court may raise the question of subject matter
 jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

 III.   Discussion

         Defendant argues that this Court has federal question and diversity jurisdiction in
 this action. Notice of Removal ¶¶ 7, 11. The Court disagrees.

         The Court finds that Defendant has not shown by a preponderance of the evidence
 that the amount in controversy exceeds $50,000 for federal question purposes, nor does it
 exceed $75,000 for diversity purposes. Defendant argues that Plaintiff’s actual damages,
 coupled with the civil penalties Plaintiffs seek, is greater than $75,000. Notice of
 Removal ¶ 10. Defendant asserts that Plaintiff’s actual damages amount to the lease price
 of the Plaintiff’s vehicle—a total of $26,103.35. Notice of Removal ¶ 8. Defendant
 further alleges that the awarded damages could exceed $75,000 based on civil penalties
 and reasonable attorneys’ fees. Id. The Court will not include speculative civil penalties
 or attorneys’ fees to meet the amount in controversy requirement. See Galt G/S v. JSS
 Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold that where an underlying
 statute authorizes an award of attorneys’ fees, either with mandatory or discretionary
 language, such fees may be included in the amount in controversy.”) (emphasis added).
 Thus, the Court finds that it lacks diversity jurisdiction and federal question jurisdiction
 over this matter.

        When remanding a case, a court may, in its discretion, “require payment of just
 costs and any actual expenses, including attorney fees, incurred as a result of the
 removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
 1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
 removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
 Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
 determination, courts should look at whether the removing party’s arguments are “clearly
Case 8:21-cv-00911-DOC-ADS Document 23 Filed 09/07/21 Page 5 of 5 Page ID #:121
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00911-DOC-ADS                                      Date: September 7, 2021
                                                                                        Page 5


 foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
 1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
 objectively unreasonable solely because the removing party’s arguments lack merit,” id.
 at 1065, though a court need not find the removing party acted in bad faith before
 awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
 Cir. 1992).

       Here, while the Court finds that removal was improper, the Court concludes that it
 was not so inconceivable as to meet the “objectively unreasonable” standard. As a result,
 the Court declines to award Plaintiffs attorneys’ fees.

 IV.    Disposition

       For the reasons set forth above, the Court hereby REMANDS this case to the
 Superior Court of Orange County, California.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                 Initials of Deputy Clerk: kdu

  CIVIL-GEN
